TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00222-CV



                                    Ex parte Emilio Kifuri III




    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
     NO. C-2001-630C, HONORABLE CHARLES A. STEPHENS, II, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Relator Emilio Kifuri filed his petition for writ of habeas corpus with this Court

on April 18, 2006. The reporter’s record was filed on April 19, 2006. On April 21, 2006, Kifuri

informed this Court that the parties had reached a settlement agreement and expected to file a

motion to dismiss the appeal by Monday, April 24, 2006. On June 8, 2006, the Clerk of this

Court sent both parties a request to file a written response in this Court regarding the status of the

parties’ settlement agreement on or before June 16, 2006. To date, neither party has responded

to this Court’s notice. We dismiss the appeal on our own motion. Tex. R. App. P. 42.3(c).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, B. A. Smith and Pemberton

Dismissed

Filed: July 6, 2006